DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-28 are currently pending. Claims 21-28 are rejected. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 13, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 21-28 are objected to because of the following informalities:  
Regarding Claim 21, Line 7 recites “and back shroud each expelling vane”. Applicant is suggested to add a punctuation between “shroud” and “each” since this appears to be where a new clause begins. Different clauses of the claim should be grammatically separated. 
Regarding Claim 27, Line 2 recites “the shroud outer face”. Applicant is suggested to add language to specifically clarify which shroud outer face the claim is in reference to. The scope of Claim 21 contains two shroud outer faces, one for each of the front and back shrouds respectively. Lines 17-18 of Claim 21 recites “an upper side spaced from the outer face of the at least one of the front and back shroud”. It is believed the “shroud outer face” being referred to in Claim 27 is the same as the one in Lines 17-18 of Claim 21, but Claim 27 does not specifically refer to this one explicitly. It is only referred to implicitly through “spaced” in Claim 21 and “the distance” in Claim 27. 
Claims 22-26 and 28 are subsequently objected to for their dependencies upon a previously objected claim. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Geldenhuys (US 2009/0226317 A1), hereinafter Geldenhuys, in view of Elonen et al. (US 5,167,678 A), hereinafter Elonen. 
Regarding Claim 21, Figures 1-2 of Geldenhuys teaches an impeller (14) for a pump which can be rotated in a forward direction (36) about a rotation axis X-X (rotational center of 14); the impeller (14) comprising: two shrouds, one being a front shroud (26), the other being a back shroud (28), pumping vanes (30) extending between the shrouds (26, 28), the front and back shrouds (26, 28) each having an outer peripheral edge portion (45) and opposed inner and outer faces (faces towards 30 and opposite faces away from 30), a plurality of expelling vanes (32, 34, hereinafter only referring to 32 for convenience) extending along the outer surface of at least one of the front shroud and back shroud (26, 28) each expelling vane (32) having an inner side (radially inner end of 32) and an outer side (radially outer end of 32) which is at or near the outer peripheral edge portion (45) of the at least one of the front and back shroud (26, 28), the expelling vanes (32) extending in a direction between the rotation axis X-X (rotational center of 14) towards the outer peripheral edge portion (45) of the at least one of the front and back shroud (26, 28), each expelling vane (32) further having: a leading side facing (40) in the forward direction and having an inner edge (edge at radially inner end of 32) that is the innermost edge of the expelling vane (32) and an outer edge (edge at radially outer end of 32) that is an outermost edge of the expelling vane (32), a trailing side (44) facing in a rearward direction, and an upper side (43) spaced from the outer face of the at least one of the front and back shroud (26, 28), characterised in that the leading side (40) includes an inclined section (section of 40 being inclined with respect to the radial direction) which is inclined from a radial line Y-Y extending from the rotation axis X-X and which passes through the inner edge of the leading side (40), the inclined section extending from the inner edge (radially inner end of 32) towards the shroud outer peripheral edge portion (45) of the at least one of the front and back shroud (26, 28), and the inclined section having a profile which is linear [0019-0022]. 
Geldenhuys does not expressly teach the inclined section being forwardly inclined as claimed. However, a forward inclination would have been obvious in view of Elonen. 
Figures 1-2 of Elonen teach an impeller for a pump having a shroud (7) and expelling vanes (11). In the embodiment of Figure 4, the expeller vanes (21) are inclined. Although Figure 4 shows rearwardly inclined vanes (21), Elonen acknowledges that the vanes may have a forwardly inclined section instead. This allows for the flow of solids, which may pass through during operation, to be decelerated if desired (Col. 9, Lines 1-9). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the impeller taught by Geldenhuys such that the expelling vanes have a leading side that is a forwardly inclined section as suggested by Elonen, to provide the benefit of enabling the deceleration of solids through the vane. 
Regarding Claim 22, Geldenhuys and Elonen teach the impeller as set forth in Claim 21. 
Figure 2 of Geldenhuys teaches the inclined section (section of 40 from radially inner end to outer end of 32) extends from the inner edge (radially inner end) and terminates at the outer edge (radially outer end) of the leading side (40). 
The modification in Claim 21 by Elonen results in the inclined section being forwardly inclined, as described in Col. 9, Lines 5-9 of Elonen. 
Regarding Claims 23-26, Geldenhuys and Elonen teach the impeller as set forth in Claim 21. 
Geldenhuys and Elonen do not expressly teach the forwardly inclined section is inclined at an angle of up to 30°, from 4° to 15°, from 4° to 8°, or at 4° from the radial line Y-Y as claimed. However, the claimed angles would have been obvious in view of Elonen and routine optimization. 
Figure 4 of Elonen teaches expelling vanes (21) which are inclined. The inclination angle from Y-Y of the vane (21) increases the distance which solid pulp particles in the fluid will flow, allowing the pressure in volute (15) to decrease so that the particles flow outwards (Col. 8, Lines 45 – Col. 9, Line 1). Additionally, a forward inclination allows for a deceleration of the flow of solids (Col. 9, Lines 5-9). Thus, it is shown that the inclination angle of the forwardly inclined section is a results-effective variable, having effect on both the distance traveled by and the deceleration of particles in the fluid that is pumped during operation. One of ordinary skill would routinely optimize such an angle to reach desired design considerations of pressure and deceleration (see MPEP 2144.05, II regarding routine optimization). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the impeller taught by Geldenhuys-Elonen such that the forwardly inclined section is inclined at a particular angular range, particularly at an angle of up to 30° (Claim 23), from 4° to 15° (Claim 24), from 4° to 8° (Claim 25), or at 4° (Claim 26), as evidenced by Elonen, since one of ordinary skill would routinely optimize the inclination angle to achieve the desired distance traveled by and deceleration of solids in the fluid being pumped.  
Regarding Claim 28, Geldenhuys and Elonen teach the impeller as set forth in Claim 21. 
Figure 1 of Geldenhuys teaches the pumping vanes (30) are backwardly sloped. Note how vanes (30) extend opposite to the direction of rotation (36). 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Geldenhuys and Elonen as applied to Claim 21 above, and further in view of Ray et al. (US 6,036,434 A1), hereinafter Ray. 
Regarding Claim 27, Geldenhuys and Elonen teach the impeller as set forth in Claim 21. 
Figure 2 of Geldenhuys teaches the upper side (43) has a main surface (surface of 43). 
Geldenhuys and Elonen do not expressly teach the distance between the shroud outer face and the main surface being 0.1 to 0.3 D, where D is the diameter of the shroud as claimed. However, such a distance would have been obvious in view of Ray and routine optimization. 
Figure 1 of Ray teaches an impeller having an expeller vane (60) with a distance between a shroud outer face (36) and a main surface of the upper side of the vane (60). Ray acknowledges that the effectiveness of the vanes (60) with respect to the resulting pressure is a result of various factors, including the diameter D and the height of the vanes (Col. 3, Lines 34-54). Thus, the distance between the shroud outer face and the main surface (height) with respect to the diameter of the shroud is shown to be a results effective variable. One of ordinary skill in the art would routinely optimize the height of the expeller vane with respect to other parts, such as the diameter, to obtain a desired pressure created by the vanes (see MPEP 2144.05, II regarding routine optimization). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the impeller taught by Geldenhuys-Elonen such that the distance between the shroud outer and the main surface is 0.1 to 0.3 D as evidenced by Ray, since one of ordinary skill would routinely optimize various parameters of the vane with respect to the impeller to obtain a desired pressure. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 11,268,533. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claim is only broader in at least one aspect of the patent claim. 
Regarding Claim 21, Claim 21 of the instant application is identical to the language present in Claim 1 of the ‘533 patent. Claim 1 of the ‘533 patent is narrower regarding the aspect of having the limitations “wherein the forwardly inclined section extends from the inner edge and terminates at an intermediate region which is in spaced relation from the outer peripheral edge portion of at least one of the front and back shroud, the leading side further including a trailing section which extends rearwardly from the intermediate region of the forwardly inclined section”. Thus, it is apparent that the more specific patent Claim 1 encompasses Claim 21 of the instant application. Following the rationale of In re Goodman cited above, where Applicant has once been granted a patent containing a claim for the specific or narrower invention, Applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Gear (US 2,207,317 A) teaches forwardly inclined expeller vanes. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626. The examiner can normally be reached Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELTON K WONG/Examiner, Art Unit 3745                    
                                                                                                                                                                                    /WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745